Title: To Benjamin Franklin from Frederick William de Woedtke, 3 July 1776
From: Woedtke, Frederick William, baron de
To: Franklin, Benjamin


Woedtke died shortly after writing this letter. It is part of a series that he addressed to Franklin; the earlier ones have been lost, and another on July 4 is in large part illegible. His French bears out Father Carroll’s comment that the Baron had picked up just enough polish to accentuate his awkwardness. The handwriting is on a par with the spelling, which we have preserved at the cost of obscuring what he means; he writes “er” and “re” interchangeably, so that “notre” may appear as “noter,” “maître” as “maiter,” and “moindre” as “moinder.” This letter and Wayne’s above of June 13, 1776, as far as we know, are the only firsthand reports of the military debacle that Franklin received after leaving Canada.
 
Monsieur
Camp at Crown point, July 3d. 1776
  J’esper que vous aurai reçu mes deux dernieres Letters de sorel et de lile de noix. J’aurai eû lhonneur de vous ecrire plus souvent si je pouvois vous donner seulement une perspective d’une bonne nouvelle. Vous savez Monsieur que après que nos trouppes ont courrit [?] sans se tourner sans avoir eû ni mort ni blessé, sous les ordres de feu General Thoma; onts campé quelque tems à  de-Chambo  et de là sont arrivés à sorel, joinder le reste de nos trouppes, nous y avont campé de deux cotês de la riviere et out [où] a force de fatuiger nos trouppes nous avons fait des excellents retranchements et par ce poste nous êtions encor toujours en grand partiée maiter du pays mais aû lieu de penser a l’importance de ce post, le G. Arnold propose lexpediton honteuse pour le céder ayant sous lui le Colonel de Haas le plus grand Thorie de larmée. Dans le meme interval le bon general Thomson, un homme respectable, enterprend l’expedition pour les Trois rivires; expedition mal conduit. Les deux detachements celui du ceder et celui de Trois rivieres etant rentré au camp de sorel il fuit [fut] presque unaniment resoluit de quitter tout de suite le camp de sorel, et le canada malgrez touttes les opositions et remontrances que jai fait aû conseille, nous avons laissé noter camp sans ruiner la moinder chose a nos batteries. Come le G. Sulivan avoit pris le dévant une fausse alarmée vient. M. le Colonel de Haas opina tout de suite pour precipiter noter marche de jetter deux canon dans l’eau ce que j’ai heureusement empeché. Au camp de chambli on tient conseille de guerre, on opina daller le plus tôt que possible à St. Jean. Je fuit [fus] du sentiment opposé puisque nous ne savions pas si l’enemi avoit pris possesion du post de sorel et non plûs sa force. A St. Jean on tient conseille de guerre de nouvaux il fuit resoluit de passer le lac champlain malgrez tout mes representations sans savoir si l’enemie avoit pris poste à chambli. Avant de partir nous avons brullé quelques maisons aû lieu de nous attacher a démolier les fortifications de St. Jean. Avant de passer les Lacks nous nous sommes arreté a lile de noix ou a la fin nous avons apris qu’il i avoit quelques centaines dhommes a St. Jean. Nous avons laissé une chaine de fer a lisle de noix laquelle êtant tiré pouvoit faire bien de l’empechement aux battiments anglois pour venier de St. Jean a nous. Les anglois onts jusqu’a present très peu des bautiments, mais malheureusement nous leur laissont le tems de construire a St. Jean des batiments, nous voila arrivé a la Kronpointe, campé et arrangué comme une horde de Tartares, lesquelles ont cèpendant une preference sur nous quils placent des guardes et envoyent a reconoiter. Il i a Monsieur une desinuion total enter les nouvaux anglois et les auters. J’en crains avec certitude la suite. Nous avons beaucoup d’officiers Thoris quil fauderoit renvoyer. Il i a ici un colonel Antel du Reg. de Hesen regiment qui n’existe presque plus, des Canadiens jeun homme sans conessance et experience qui fait malheureusement le service d’aide de Camp General qui se melle par désous du genie. Nous faissons inocculé la picote a nos gens et la nouriture quils sonts eûs et [est] du chochon [cochon] salé etc. etc. Nos Lazarets, nos hopitaux sonts negliges au dernier point. Breve nous sommes par nous mêmes bien malheureux. Moimême j’ai un nomber d’enemie mais mes enemies sonts nos Thoris. Je commence et je finis toujours que le respectable congres leurs fera confiscera leur bien et les fera abater la tête a philadelphie. Je ne puis rien plus dire Monsieur que je desireoit de faire honneur a voter recomendation faire honneur a mon service mais je ne le puis nayant du puvooir a cet égard. Jai nos soldats tout pour moi, mais a quoi cèla aboutit? Je crains je crains que nous ne conservons ce poste. Si ma letter vous intresse Monsieur et que vous ne pouvez la lire Mr. paul faiks Interpret vous la lira tout de suite. Je vous prie Monsieur de presenter mes trés humbles civilités a Monsieur le president Hencko [Hancock] et a Mr. Adam. Jai lhonneur de vous ecrire et de vous communiquer tout ce qui est passé en particulièr désirant cèpendant davoir lhonneur et le plaisier d’avoir de vos nouvelles. 1500 homes de la pensilvanie directement sous mes ordres avec le brevet d’eter leur Chef me feroit du plaisir et peut êter que le respectable congre en seroit content de leurs services[?]. Je finis puisque Mr. le Colonel Alen va partire a linstant et jai lhonneur de me dire avec la consideration la plus distuingée Monsieur Votre trés humble et tres obeissant serviteur
Woedtke
